BUFFINGTON, Circuit Judge.
No precedent or principle of law is involved in this case. The sole question is the construction of a written contract. In the court below such contract was elaborately discussed by the judge, who held that under it the appellant had no valid counterclaim against the plaintiff and judgment for the latter was entered for its admitted claim. Thereupon the defendant took this appeal.
Agreeing, as we do, with the lower court’s construction, and in view of the fact that the contract was exhaustively discussed and that ro principle of law is involved and no precedent would be established by a further discussion of the contract in which the parties hereto, are alone concerned, we limit ourselves to affirming the judgment below.